Citation Nr: 1646818	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for service-connected left upper eyelid, herpes simplex virus lesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1991 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The matter has been transferred to the RO in New Orleans, Louisiana. 

In September 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board remanded the issue in January 2015 for further development, to include obtaining the Veteran's records from the Social Security Administration (SSA) and providing a new VA examination for the Veteran.  The RO obtained all SSA records and they are associated with the claims file.

The Board notes that in a November 2016 rating decision, the AOJ granted entitlement to special monthly compensation based on housebound criteria, effective August 30, 2016, and also granted an increased rating claim for vascular headaches from 30 percent to 50 percent, effective August 30, 2016.  The Veteran has not filed a notice of disagreement with this decision; therefore, the Board does not have jurisdiction over these issues at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In the January 2011 remand, the Board requested that the Veteran receive new VA optical and dermatological examinations to determine the current severity of her service-connected left eyelid disability, as her previous examination was in May 2007. In its remand, the Board required the VA examiners to include a discussion of VA treatment records related to any outbreaks of herpes simplex on the left eyelid.  The Veteran was given new optical and dermatological examinations in August 2015, but both opinions fail to include a discussion of her extensive history of VA treatment for herpes simplex on her left eyelid.  

The Board notes that the Veteran previously sought treatment from VA facilities for flare-ups of herpes simplex on her left eyelid on numerous occasions since 2004.  During these appointments, she reported experiencing symptoms such as severe swelling, burning, itching, and eye pain due to outbreaks of herpes simplex on her left upper eyelid.  A discussion of these VA treatment records must be included in the VA examiners' opinions in order to accurately assess the current severity of the Veteran's disability. 

Additionally, during the September 2010 videoconference hearing before the undersigned, the Veteran asserted that she experienced frequent flare-ups of her left eye which caused her eye to swell shut, and that, because she is legally blind in her right eye, those flare-ups rendered her unable to see. She further asserted that she cannot work during the flare-ups due to her inability to see, as she is then unable to drive.  The Veteran also testified that she became fearful when she was unable to see and that the flare-ups affected her anxiety and depression.

In its January 2015 remand, the Board requested that the RO consider whether the procedures for assigning a higher rating pursuant to 38 C.F.R. § 3.321 (b)(1) (2015) were invoked, due to the Veteran's lay testimony regarding the severity of her disability.  In the case of a denial, the Board further instructed the RO to provide a Supplemental Statement of the Case (SSOC), including a citation to and discussion of the provisions of 38 C.F.R. § 3.321 (b)(1) and a clear rationale supporting its decision.  However, the SSOC issued to the Veteran in February 2016 fails to abide by the instructions set forth in the January 2015 remand, as the RO never addressed whether referral for extraschedular rating was appropriate in this case.  Furthermore, a discussion of 38 C.F.R. § 3.321 (b)(1) was not provided in the February 2016 SSOC.  Accordingly, the Board finds that further development and referral for extraschedular consideration is necessary to fairly adjudicate the Veteran's claim. Id. 

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through November 4, 2016, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to her claim for an initial compensable rating for left upper eyelid herpes simplex virus lesions.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to November 4, 2016, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claim, including any private treatment records following the proper VA procedures.  

3. After all outstanding records have been associated with the claims file, return the claims file to the VA examiners who conducted the Veteran's August 2015 dermatological and optical examinations.  The record and a copy of this Remand must be made available to the examiners.

If the August 2015 examiners are not available, the claims file should be provided to appropriate medical professionals so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinicians selected to write the addendum opinion.

The examiners should review the claims file and the report should note that review, with discussion of VA treatment records showing an outbreak of herpes simplex on the left eye.  

The examiners should discuss all findings in terms of the diagnostic codes, including Diseases of the Eye Rating Schedule and the Skin Rating Schedule, particularly diagnostic codes 6001, 7800, 7801, 7802, 7803, 7804, 7805, 7806, and 7820. The pertinent rating criteria must be provided to the examiners, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the appeal in light of all pertinent evidence and legal authority (to include consideration of whether the procedures for assigning a higher rating, pursuant to 38 C.F.R. § 3.321 (b)(1), are invoked).

5. If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 3.321 (b)(1), along with clear reasons and bases for all determinations, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




